        Case 2:20-cv-01780-KJN Document 4 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHAWN E. COOKS,                                   No. 2:20-cv-1780 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   THE STATE OF CALIFORNIA
     DEPARTMENT OF CORRECTIONS
15   AND REHABILITATION, et al.,
16                      Defendants.
17

18          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Plaintiff filed his complaint and paid the filing fee.

20          Plaintiff’s complaint states a potentially cognizable Eighth Amendment claim for relief

21   pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b), as well as state law claims, against

22   defendants California Department of Corrections and Rehabilitation (“CDCR”) and Dr. Mohamed

23   Z. Lameer. If the allegations of the complaint are proven, plaintiff has a reasonable opportunity

24   to prevail on the merits of the action. The Clerk of the Court is directed to issue the appropriate

25   number of summonses to plaintiff for purposes of service of process. See Federal Rule of Civil

26   Procedure 4.

27          Plaintiff shall complete service of process in accordance with Federal Rule of Civil

28   Procedure 4 within sixty days from the date of this order. Plaintiff shall serve a copy of this order
                                                      1
            Case 2:20-cv-01780-KJN Document 4 Filed 04/06/21 Page 2 of 3


 1   on each defendant together with a summons and a copy of complaint. No less than thirty days

 2   following service of process, plaintiff shall inform the court of the date and manner of service of

 3   process.

 4            The parties are informed that they may, if all consent, have this case tried by a United

 5   States Magistrate Judge while preserving their right to appeal to the Circuit Court of Appeals. An

 6   appropriate form for consent to trial by a magistrate judge is attached. Any party choosing to

 7   consent may complete the form and return it to the clerk of this court. Neither the magistrate

 8   judge nor the district judge handling the case will be notified of the filing of a consent form

 9   unless all parties to the action have consented.

10            In accordance with the above, IT IS HEREBY ORDERED that:

11            1. The Clerk of the Court is directed to issue and send plaintiff two summonses, for

12   defendants CDCR and Dr. Mohamed Z. Lameer. The Clerk shall also send plaintiff three copies

13   of the form “Consent to Proceed Before United States Magistrate Judge” with this order.

14            2. Plaintiff shall complete service of process on the defendants within sixty days from the

15   date of this order. Plaintiff shall serve a copy of this order and a copy of the form “Consent to

16   Proceed Before United States Magistrate Judge” on each defendant at the time the summons and

17   complaint are served.

18            3. No less than thirty days following service of process, plaintiff shall inform the court of

19   the date and manner of service of process.

20            4. Defendants shall reply to the complaint within the time provided in Fed. R. Civ. P.
21   12(a).

22            5. Unless otherwise ordered, all motions to dismiss, motions for summary judgment,

23   motions concerning discovery, motions pursuant to Federal Rules of Civil Procedure 7, 11, 12,

24   15, 41, 55, 56, 59 and 60, and Local Rule 110, shall be briefed pursuant to Local Rule 230(l).

25   Failure to timely oppose such a motion may be deemed a waiver of opposition to the motion.

26   L.R. 230(l).
27   ////

28   ////
                                                        2
          Case 2:20-cv-01780-KJN Document 4 Filed 04/06/21 Page 3 of 3


 1             6. Unsigned affidavits or declarations will be stricken, and affidavits or declarations not

 2   signed under penalty of perjury have no evidentiary value. Opposition to all other motions need

 3   be filed only as directed by the court.

 4   Dated: April 6, 2021

 5

 6

 7
     /cook1780.8fee.aty
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
